 Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 1 of 9 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

ORLANDO PROPERTY MANAGEMENT REALTY, LLC,

      Defendant.
_________________________________________________/

                                         COMPLAINT
                                             and
                                        JURY DEMAND

       Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this

Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees against

Defendant, Orlando Property Management Realty, LLC, and as good grounds states as follows:

                                PRELIMINARY STATEMENT

       1.      This action arises as a result of Defendant’s discriminatory actions perpetrated

against Black people with respect to the rental of a home located in Orlando, Florida (the

“Dwelling”).

       2.      Specifically, Defendant has violated the Fair Housing Act by, among other things,

refusing to negotiate, and otherwise making unavailable and denying the Dwelling to Mr.

Chambers because of race.

                                JURISDICTION AND VENUE

       3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201
  Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 2 of 9 PageID 2




and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

housing secured to Plaintiff by the Fair Housing Act.

        4.     Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202.

Plaintiff seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

        5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in

that the subject property is located in this district, the events and/or omissions giving rise to the

claims herein occurred in this district, and the Defendant’s principal place of business is in this

district.

                                             PARTIES

        6.     Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

tester who seeks to enforce fair housing laws so that people are protected from discriminatory

housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

fair housing violations and pursuing enforcement of meritorious claims, among other things. In

this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

into the discriminatory actions perpetuated by Defendant.

        7.     As a fair housing tester and advocate dedicated to advancing the rights of those

historically discriminated against, Mr. Chambers attempts to locate housing providers and

advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.

Department of Housing and Urban Development (HUD), housing advocacy groups, and

established case law.
 Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 3 of 9 PageID 3




          8.    Mr. Chambers is deeply committed to fair housing and the goals of the Fair

Housing Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions,

policies, and practices of the Defendant.

          9.    Defendant, Orlando Property Management Realty, LLC, is a Florida Limited

Liability Company that is engaged in the business of real estate.

                                   FACTUAL ALLEGATIONS

          10.   While investigating discrimination in the housing market in September 2020, Mr.

Chambers encountered an advertisement for the Dwelling. The advertisement stated, among

other things, “No Criminal History” as a requirement for tenancy.

          11.   The advertisement further indicated that the Dwelling was listed by the

Defendant, Orlando Property Management Realty, LLC, and included the Defendant’s name and

the name of one of Defendant’s licensed real estate agents and their phone number.

          12.   As part of Mr. Chambers’s fair housing testing efforts described above, Mr.

Chambers, posing as a potential renter, attempted to negotiate for the rental of the Dwelling with

Defendant by confirming the availability of the Dwelling.           Defendant responded by text

message, and confirmed the availability of the Dwelling.

          13.   Mr. Chambers then continued the test by asking Defendant for additional details

regarding Defendant’s “no criminal history” policy that was noted on the advertisement, and

inquiring whether any criminal record would result in a denial of the Dwelling, as a result of the

policy.

          14.   Despite the apparent blanket prohibition stated in the advertisement, Defendant

confirmed that Defendant runs a criminal history report, and asked for details regarding Mr.

Chambers’s criminal history.
 Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 4 of 9 PageID 4




        15.     Mr. Chambers responded by indicating that he had an arrest in 2013, and provided

details regarding the arrest. Mr. Chambers then asked whether his arrest history alone would

result in a denial of the rental of the Dwelling, as a result of the policy.

        16.     In so responding, Defendant did not ask whether Mr. Chambers’s arrest resulted

in a conviction or convictions, and instead stated and confirmed that Mr. Chambers’s arrest

record would result in the denial of the Dwelling, as a result of the policy. Defendant further

added, unprompted, that Defendant’s “no criminal history” policy originated from the owner of

the Dwelling.

        17.     Defendant therefore ceased negotiating with Mr. Chambers regarding the

Dwelling, and otherwise made the Dwelling unavailable and denied the Dwelling to him,

because of Mr. Chambers’s arrest history, and regardless of whether any convictions had ever

resulted from any accused conduct, which is unlawful under the Fair Housing Act, as it has a

disparate impact on Black people, and fails to serve a substantial, legitimate, nondiscriminatory

interest of the housing provider.

        18.     Such actions and statements serve to discourage Mr. Chambers from applying,

inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or

conduct in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or

tend to perpetuate, segregated housing patterns, or to discourage or obstruct choices in a

community, neighborhood or development. As such, these actions constitute efforts to deprive

Mr. Chambers of housing opportunities.

        19.     HUD has found that “where a policy or practice that restricts access to housing on

the basis of criminal history has a disparate impact on individuals of a particular race … such

policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a
 Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 5 of 9 PageID 5




substantial, legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of

General Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal

Records by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

       20.     According to recent data, studies and HUD findings, Black people are arrested,

convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a whole.

As such, Defendant's policy actually and predictably result in a disparate impact to Black people.

       21.     HUD has found that “[a] housing provider with a policy or practice of excluding

individuals because of one or more prior arrests (without any conviction) cannot satisfy its

burden of showing that such policy or practice is necessary to achieve a substantial, legitimate,

nondiscriminatory interest.” Id.

       22.     As such, Defendant’s actions in refusing to negotiate with Mr. Chambers and

making the Dwelling unavailable to Mr. Chambers and denying it to him based on a criminal

history policy that takes an applicant’s arrest history into consideration is unlawful under the Fair

Housing Act, as it has a disparate impact on Black people, and fails to serve a substantial,

legitimate, nondiscriminatory interest of the housing provider.

       23.     Mr. Chambers was angered and insulted that Defendant was refusing to negotiate

and making the Dwelling unavailable to him and denying it to him based on a criminal history

policy, which takes an applicant’s arrest history into consideration.

       24.     As a Black person who has been the subject of discrimination throughout his life,

Mr. Chambers is particularly sensitive to discriminatory practices. Mr. Chambers was insulted

and emotionally distressed by being denied housing based on a criminal history policy, which

takes arrests into consideration, and by being subjected to such discriminatory policies.
 Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 6 of 9 PageID 6




       25.     Mr. Chambers was and is saddened, angered, and insulted by the fact that the

Defendant refused to negotiate and otherwise made unavailable and denied the Dwelling to him

based on a criminal history policy that has a discriminatory impact and serves no substantial,

legitimate, nondiscriminatory interest. Mr. Chambers has spent a significant amount of time

thinking about what occurred and all the other Black people who may have had housing made

unavailable to them by Defendant based on the criminal history policy that takes arrest history

into consideration, and while doing so, has felt the aforementioned emotions.

       26.     Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer the

aforementioned emotions, which have manifested into stress, unpleasant rumination, mental

strain, and feelings of indignity, hopelessness and anxiety about race discrimination in housing.

       27.     Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

continuing to monitor and test those entities and individuals found to have been discriminating.

To those ends, Mr. Chambers has and will continue monitoring Defendant and its agents in order

to determine its ongoing compliance with the Fair Housing Act, and will continue to do so

throughout the pendency of this matter and after its conclusion.

                                    COUNT 1:
                        VIOLATION OF THE FAIR HOUSING ACT

       28.     Plaintiff repeats and realleges paragraphs 1 through 27 as if fully set forth herein.

       29.     This Count 1 is brought by Plaintiff against the Defendant, Orlando Property

Management Realty, LLC.

       30.     Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

violations committed by Defendant, and its agents.

       31.     Defendant, Orlando Property Management Realty, LLC, authorized its agents to

act for it when they committed the Fair Housing Act violations alleged herein. Defendant’s
 Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 7 of 9 PageID 7




agents accepted the undertaking of acting on behalf of Defendant, Orlando Property

Management Realty, LLC, when they committed the Fair Housing Act violations alleged herein.

Defendant, Orlando Property Management Realty, LLC, had control over its agents when they

committed the Fair Housing Act violations alleged herein.

       32.     Defendant has violated the Fair Housing Act by, among other things, otherwise

making unavailable and denying the Dwelling to Mr. Chambers because of race.

       33.     A discriminatory purpose, not any legitimate reason, was a motivating factor

behind Defendant’s aforementioned discriminatory actions and/or omissions.

       34.     As a result of Defendant’s discriminatory conduct - committed despite being

engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and

injury and a real and immediate threat of future discrimination by Defendant.

       35.     Defendant’s unlawful conduct and actions constitute direct evidence of

discrimination and proximately caused Plaintiff’s damages as described above.

       36.     In engaging in this unlawful conduct described above, Defendant acted recklessly

or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real

estate business, and despite that fact, chose to engage in unlawful discrimination.

       37.     As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to

guard against, and therefore he has standing to maintain his claims under the Act's provisions.

       38.     Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

violation of the Fair Housing Act.

       WHEREFORE, Plaintiff respectfully requests that the Court:
  Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 8 of 9 PageID 8




                 A.      declare the actions, omissions, policies, and procedures of Defendant,

complained of herein to be in violation of the Fair Housing Act;

                 B.      enter a permanent injunction enjoining Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, from engaging in

discrimination based on race;

                 C.      enter a permanent injunction compelling Defendant, its successors, and its

servants, agents and employees, and all those acting in concert with it, to amend any and all

policies, procedures and practices, which discriminate against persons based on race;

                 D.      award compensatory damages to Plaintiff against Defendant, to

compensate Plaintiff for, among other things, the emotional distress, anger, insult and injury

caused by Defendant’s discriminatory actions;

                 E.      award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                 F.      award Plaintiff such other and further relief as the Court deems just and

proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

on all issues so triable in this matter.


                                                        Respectfully submitted,

                                                        Joshua A. Glickman, Esq.
                                                        Florida Bar No. 43994
                                                        josh@sjlawcollective.com
                                                        Shawn A. Heller, Esq.
                                                        Florida Bar No. 46346
                                                        shawn@sjlawcollective.com

                                                        Social Justice Law Collective, PL
                                                        974 Howard Avenue
Case 6:20-cv-02174-CEM-EJK Document 1 Filed 11/29/20 Page 9 of 9 PageID 9




                                       Dunedin, Florida 34698
                                       (202) 709-5744
                                       (866) 893-0416 (Fax)

                                       Attorneys for the Plaintiff


                                       By: s/ Joshua A. Glickman        .
                                             Joshua A. Glickman, Esq.
